COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00105-CV


Northwest Independent School              §    From the 141st District Court
District
                                          §    of Tarrant County (141-210251-05)

                                          §    June 19, 2014

v.                                        §    Opinion by Chief Justice Livingston

                                          §    Concurrence and Dissent by Justice
                                               Dauphinot
                                          §
                                               Concurrence and Dissent by Justice
Carroll Independent School District       §    Gardner

                                   JUDGMENT

      Having granted appellee Carroll Independent School District’s motion for

en banc reconsideration, we withdraw our prior judgment of February 16, 2012

and substitute the following.

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s order. We affirm the trial court’s denial

of appellant Northwest Independent School District’s plea to the jurisdiction to the

limited extent that appellee Carroll Independent School District seeks a
declaratory judgment regarding the meaning of the orders and judgments

creating the actual boundary location between the two school districts.           We

reverse the trial court’s order denying appellant’s plea to the jurisdiction to the

extent that appellee seeks to contest and challenge appellant’s 1948 and 1949

elections, and the subsequent orders creating appellant and its boundaries, in an

attempt to move the existing boundary between the two districts. We remand the

case to the trial court for further proceedings on appellee’s declaratory judgment

claim.

         It is further ordered that each party shall pay its own costs of this appeal,

for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston